Citation Nr: 1631739	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-48 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine with reversed lordosis and intervertebral disc syndrome (IVDS) in excess of 20 percent prior to November 20, 2014, and in excess of 30 percent thereafter. 

2.  Entitlement to an initial rating for radiculopathy of the right upper extremity in excess of 20 percent prior to November 20, 2014, and in excess of 40 percent thereafter. 

3.  Entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the right upper extremity.

4.  Entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the left upper extremity.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO continued the 20 percent disability rating for DDD of the cervical spine with reversed lordosis and IVDS and granted service connection for radiculopathy of the right and left upper extremities and separately assigned 20 percent disability ratings, both effective August 18, 2009.  

In a January 2010 statement, the Veteran disagreed with the disability ratings as to the cervical spine and radiculopathy of the right upper extremity and the effective dates of the grants of service connection for radiculopathy of the right and left upper extremities.  See also Veteran's VA Form 9 dated December 2010. 

In an April 2010 rating decision, the RO awarded a temporary total rating for surgical or other treatment necessitating convalescence for the cervical spine from October 16, 2009, to December 31, 2009.

In the February 2015 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) granted a higher 30 percent rating for DDD of the cervical spine with reversed lordosis and IVDS, effective November 20, 2014, and a higher 40 percent rating for radiculopathy of the right upper extremity, effective November 20, 2014.  Although the AOJ assigned higher ratings for the cervical spine disability and radiculopathy of the right upper extremity, the Veteran was not granted the maximum available benefits for those disabilities (which he is presumed to seek) exclusive of the period from October 16, 2009, to December 31, 2009 for the cervical spine disability (during which time the maximum 100 percent rating was in effect) the claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the Board hearing, the Veteran waived AOJ consideration of any additional evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of entitlement to service connection for a pulmonary embolism has been raised by the record.  See Veteran's notice of disagreement dated January 2010 and Board hearing transcript dated June 2016.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is REFFERED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the right upper extremity and entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's DDD of the cervical spine with reversed lordosis with IVDS have most nearly approximates forward flexion to 15 degrees or less, and does not more nearly approximate unfavorable ankylosis of the entire cervical spine.

2.  Throughout the pendency of the claim, the Veteran's radiculopathy of the right upper extremity have most nearly approximated moderate incomplete paralysis of the upper radicular group, and does not more nearly approximate severe incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for DDD of the cervical spine with reversed lordosis with IVDS throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40. 4.45, 4. 71a, Diagnostic Code 5237 (2015). 

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for radiculopathy of the right upper extremity throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.124(a), Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the increased rating claim, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The claim was subsequently readjudicated in the February 2015 supplement statement of the case. 

With regard to the initial rating claim it arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for radiculopathy of the right upper extremity.  In these circumstances, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording him multiple VA examinations as to the severity of his cervical spine disability and radiculopathy of the right upper extremity.  These examinations are adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As there is no indication that there are outstanding records relevant to the claims being decided herein, a remand is not warranted on this basis.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Moreover, during the June 2016 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.
II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran has been awarded a 20 percent rating for his DDD of the cervical spine with reversed lordosis and IVDS prior to November 20, 2014, and a 30 percent since November 20, 2014, under Diagnostic Code 5237.  
The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015).

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Here, the Veteran filed his claim for an increased rating for DDD of the cervical spine with reversed lordosis and IVDS in August 2009.  

Private treatment records dated in July 2009 show complaints of neck pain with weakness and bilateral upper extremity numbness with loss of function.  Such treatment records indicate that the Veteran is very active despite his pain, that he has coordination in his upper extremities.  Upper motor neurons were normal.  An x-ray report demonstrated degenerative changes of the cervical spine.  

A private treatment record dated in August 2009 notes that the Veteran's symptoms were worsening: his upper extremities were deteriorating and exhibited weakness.   

The Veteran was afforded a VA examination in September 2009.  The Veteran reported constant, severe cervical spine pain, stiffness, weakness, and numbness radiating into the arms.  He stated that he is prescribed medication to manage pain.  He denied flare-ups and use of ambulatory aids.  

Upon physical examination, the ranges of motion were recorded as flexion to 35 degrees with pain and extension to 15 degrees pain.  After repetitive use, there was no change in the ranges of motion.  The VA examiner indicated that upon range of motion testing, the Veteran experienced weakness, incoordination, spams, guarding of movement, and painful motion.  There was no additional functional limitation following repetitive range of motion testing.  The VA examiner diagnosed IVDS.  The Veteran reported that he had incapacitating episodes during the past 12 months occurring once to twice a week lasting four hours; however, the Veteran was unable to provide further information as to what physician prescribed the bed rest.  A contemporaneous x-ray report showed reversal of normal lordosis.  The VA examiner diagnosed DDD of the cervical spine with reversed lordosis and IVDS.  The examiner characterized the severity of the disability as moderate. 

As to the radiculopathy, examination of the upper extremities motor function showed neuralgia of the upper extremities.  The right upper extremity showed hyperesthesia/paresthesias from the thumb, index, middle, and ring finger to the elbow.  There was no evidence of muscle wasting, atrophy, loss of fine motor control.  Sensory function revealed paresthesias with decreased pinprick, vibratory, and two point discrimination.  The examiner diagnosed radical nerve involvement.
The VA examiner opined that the disability had moderate to severe impact upon the Veteran's usual occupation and daily activities.  

In October 2009, the Veteran underwent cervical surgery.  VA treatment records dated from January 2009 to March 2009 show complaints of cervical spine pain with radiating pain to his upper right extremities.  Treatment records indicate that upon physical examination of his cervical spine, the Veteran maintained his neck in a ridged, fixed position; he had decreased ranges of motion, and tenderness upon palpation of the cervical spine.  In particular, range of motion of was recorded as extension to 26 degrees, and the treatment record notes that his flexion was worse than 26 degrees.  He had normal sensation in his upper extremities.  Except his right forearm, motor strength was normal.  The Veteran reported that over the summer he had been riding his bike 26 miles and continuing other aerobic activities as tolerate.  

In a January 2010 statement, the Veteran indicated that following his surgery his private physician released him to work in November 2010.  During a February 2010 VA treatment visit, cervical spine flexion was limited to 12 degrees and extension to 28 degrees.  VA treatment records dated in December 2011 document the Veteran's complaints of numbness in his right middle 3 fingers.

Private treatment records dated in October 2012 and November 2012 reveal the Veteran was involved in a motorcycle accident and sustained a cervical strain.  

VA treatment records dated in February 2013 include the Veteran's complaints of muscle spasm and neck and upper radiculopathy pain with intermittent burning, numbness affecting his ADLs.  He denied shortness of breath.  

VA treatment records dated from 2012 to 2015 show continued treatment and complaints of pain as to his cervical spine and radiculopathy of the upper right extremity.  See, e.g., VA treatment records dated February 2013 and November 2014.  In particular during an October 2013 treatment visit, the Veteran denied shortness of breath, vision changes, or difficulty swallowing.   

The Veteran was afforded a VA examination in November 2014.  The Veteran reported flare-ups that caused additional limitation of motion due to increased pain.  Upon physical examination, the ranges of motion were recorded as flexion to 10 degrees with pain at 0 degrees and extension to 10 degrees with pain at 10 degrees.  After repetitive use, there was no change in ranges of motion.  The VA examiner indicated that upon range of motion testing, the Veteran experienced weakness, incoordination, spams, guarding of movement, and painful motion.  There was functional loss and functional impairment following repetitive use testing, in terms of less movement than normal; weakened movement; excess fatigability; pain on movement; interference with sitting, standing and or weight bearing; and lack of endurance.  The examiner opined that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to pain on use or during flare-ups.  The examiner explained that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the veteran is not examined during flare-up.

The examiner noted that the Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour, guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength and deep tendon reflexes were normal.  There was no evidence of ankylosis.  The examiner diagnosed DDD of the cervical spine with reversed lordosis and IVDS with radial nerve involvement status post cervical fusion.  The examiner indicated that the Veteran had not experienced incapacitating episodes over the past 12 months due to IVDS.

As to radiculopathy, sensory examination was normal but for decreased sensation to light touch of the bilateral hands and fingers.  There was right and left upper extremities mild intermittent pain; moderate paresthesias/dysesthesias; and moderate numbness.  The examiner indicated that the nerve roots involved C5/C6 nerve roots (upper radicular group) and C7 nerve roots (middle radicular group).  The examiner characterized the severity of the radiculopathy as mild.  The VA examiner opined that the Veteran is limited to light sedentary work due to his cervical spine disability.   

The Veteran was afforded a VA examination in August 2015.  The Veteran reported cervical spine pain with pain radiating both arms with constant with stiffness and weakness.  The Veteran reported severe flare-ups once a week lasting for hours and resulting in additional limitation of motion due to increased pain.  Upon physical examination, the ranges of motion were recorded as flexion to 15 degrees with pain at 0 degrees and extension to 10 degrees with pain at 10 degrees.  After repetitive use, there was no change in ranges of motion or additional loss of function or range of motion.  The Veteran denied muscle spasms and localized tenderness.  Muscle strength and deep tendon reflexes were normal.  The VA examiner indicated that the Veteran's cervical fusion physically prevents full ranges of motion.  The examiner indicated that there is unfavorable ankylosis of the entire cervical spine.  The examiner indicated that the Veteran had not exhibited incapacitating episodes over the past 12 months due to IVDS.

With regard to radiculopathy, sensory and motor testing of the upper extremities were normal.  There was mild paresthesias/dysesthesias of the right and left upper extremities.  The examiner indicated that the nerve roots involved C5/C6 nerve roots (upper radicular group).  The examiner characterized the severity of the radiculopathy as mild.  The VA examiner opined that upon examination, the Veteran had normal motor and sensory testing; however, treatment records show decreased motor, sensory and deep tendon reflexes during flare ups.  Moreover, the examiner stated that in a 2014 magnetic resonance imaging (MRI) report , the cervical spine showed degenerative changes which is "known to cause diminished motor, sensory and [deep tendon reflexes] on an intermittent basis."

There were cervical spine scars, but none of the scars were painful or unstable and the total area of all related scars was less than 39 square centimeters (6 square inches).  As to the Veteran's occupational impairment, he reported that he was last employed in February 2015 as a service representative with the IRS on a seasonal basis from 2013 to 2015.  The Veteran stated he was provided with reasonable accommodations at his employment, and that he was able to maintain analytical abilities despite his pain.  During the examination, the Veteran stated that he was no longer able to work due to his neck and back pain.  

During the appeal period, forward flexion of the cervical spine was limited to 14 degrees during a VA treatment visit, 35 degrees on the September 2009 VA examination, 10 degrees during the November 2014 VA examination, and 15 degrees during the August 2015 VA examination.  As noted, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, painful motion, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  When pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and instructed that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  Here, multiple VA treatment records noted that the Veteran's limitation of motion of his cervical spine was restricted due to pain.  Notably, during the November 2014 VA examination, the examiner noted that upon ranges of motion the Veteran experienced weakness, incoordination, spams, guarding of movement, and painful motion.  Moreover, during the November 2014 and August 2015 VA examination, the Veteran reported that he experiences severe flare-ups of his cervical spine disability.  

Thus, throughout the pendency of the appeal, cervical spine forward flexion was between 14 and 35 degrees and that the Veteran consistently described flare-ups that caused additional limitation of motion.  Although the VA examiners declined to quantify the additional range of motion loss due to pain on use or during flare-ups, the Court has indicated that such an estimation should be requested and made and has also held more generally that examiners' conclusions that an opinion would be speculative are generally disfavored and the Board can only rely on such conclusions in limited circumstances not present here, such as when the examiner explains the basis for such opinion.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).  Given that the range of motion was less than 15 degrees flexion required for a 30 percent rating and the Veteran consistently described flare-ups that caused additional limitation of motion, the Board finds that the evidence is approximately evenly balanced as to whether the symptoms more nearly approximated forward flexion 15 degrees or less throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 30 percent for cervical strain throughout the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

A rating higher than 30 percent for the cervical spine disability is not warranted under the general rating formula.  To this end, although the August 2015 VA examiner noted the Veteran had unfavorable ankylosis, there is no evidence the Veteran has experienced any symptoms of unfavorable ankylosis that results in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In fact, during VA treatment visits, the Veteran specifically denied any loss of vision, difficulty chewing, or shortness of breath.  See VA treatment records dated February 2013 and October 2013.  Therefore, the evidence does not more nearly approximate unfavorable ankylosis of the entire cervical spine, even when considering DeLuca factors of pain, fatigue, weakness, and stiffness with associated functional loss.

Regarding the Formula for Rating Based on Incapacitating Episodes, the evidence also does not reflect findings warranting a higher 40 percent rating.  During the September 2009 VA examination, the Veteran reported that he was prescribed bed rest and experienced incapacitating episodes occurring once to twice a week lasting for four hours.  Notably the November 2014 and August 2015 VA examiners noted that the Veteran had not experienced incapacitating episodes within the past 12 months.  As indicated above, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  Although the Veteran stated that he was prescribed bed rest, none of the VA examinations or VA or private treatment records, which contain extensive notations regarding cervical spine treatment, contain evidence of a prescription of bed rest.  The Board therefore finds that the weight of the competent, credible evidence reflects that there have not been incapacitating episodes as defined in the applicable regulation warranting any higher rating under the formula for rating IVDS.

The Board has considered the Veteran's scars in the evaluation of the cervical spine disability.  The August 2015 VA examiner, however, explained that the Veteran's scars were superficial and the total areas of those scars were not greater than 39 square centimeters (6 square inches) each.  As such, separate, compensable ratings for residuals scar are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered whether separate ratings are warranted due to neurologic manifestations of the Veteran's cervical spine disability.  The evidence reflects that the Veteran experienced radiating pain to his left upper extremity and was diagnosed with radiculopathy of the upper left extremity.  As noted, the Veteran was granted service connection for left upper extremity radiculopathy in November 2009.  However, in his January 2010 notice of disagreement, the Veteran specifically limited his appeal of the assigned ratings to the cervical spine disability and right upper extremity.  Consequently, the issue of whether a higher rating is warranted for left upper extremity radiculopathy is not before the Board.  See 38 C.F.R. § 20.201 (2015) (allowing for identification by an appellant in the notice of disagreement of the specific determinations with which he disagrees).  In addition, the August 2015 VA examiner found no other neurologic abnormalities that were related to the cervical spine, such as bladder or bowel complications. 

As to the Veteran's radiculopathy of the upper right extremity, the Veteran has been awarded a 20 percent rating prior to November 20, 2014, and a 40 percent rating thereafter, evaluated under DC 8510.  The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes. 

Under Diagnostic Code 8510, for diseases of the peripheral nerves of the upper radicular group (fifth and sixth cervicals) a 20 percent rating is assigned for mild incomplete paralysis; a 40 percent rating is assigned for moderate incomplete paralysis of the major extremity; a 50 percent rating is assigned for severe incomplete paralysis of the major extremity.  A maximum 70 percent rating is assigned for complete paralysis, with all shoulder and elbow movements lost or severely affected, and hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

As indicated in the evidence above, as early as August 2009 an examining physician indicated that the Veteran's upper right extremity was deteriorating and exhibited weakness.  During the September 2009, November 2014, and August 2015 VA examinations the Veteran consistently reported radiating pain in the right arm with constant stiffness, weakness, and numbness.  Moreover, during VA examinations, the Veteran had decreased sensations to light touch of the right hand and fingers.  See VA examination report dated November 2014.  Notably, the August 2015 VA examiner stated that the Veteran's degenerative changes in his cervical spine are "known to cause diminished motor, sensory and [deep tendon reflexes] on an intermittent basis."  In addition, during the June 2016 Board hearing, the Veteran described loss of right hand function, such as the inability to hold on to objects, as he typically drops his cell phone because of the numbness in his right hand.  As such, the Board resolves in reasonable doubt and finds that the Veteran's symptoms most nearly approximate the criteria for a 40 percent disability for right upper extremity radiculopathy rating throughout the appeal period.  

The Board finds, based on the evidence described above, that a rating in excess of 40 percent is not warranted.  To this end, there was no evidence of incomplete severe paralysis of the upper radicular group.  The evidence showed that strength testing was normal and there was no muscle atrophy.  Moreover, during the August 2015 VA examination, the examiner characterized the severity of the radiculopathy as mild.  While an examiner's characterization of the level of disability is not binding on the Board, the August 2015 VA examiner's characterization was consistent with the above noted findings on examination and in the VA treatment records.  Thus, the Board cannot find that the disability rises to the level of severe incomplete paralysis.

For the foregoing reasons, a 30 percent disability, but not higher, for DDD of the cervical spine and a 40 percent, but not higher, for radiculopathy of the right upper extremity are warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's cervical spine disability and radiculopathy of the upper right extremity are contemplated by the applicable rating criteria.  The criteria for rating the cervical spine and radiculopathy contain a broad range of symptoms.  Those for rating the radiculopathy include whether the incomplete paralysis is mild, moderate, or severe.  These terms are broad enough to include all of the Veteran's symptoms.  Similarly, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  Thus, the Veteran's statements that he experiences pain, flare-ups, and decreased ranges of motion, which caused pain on movement and less movement than normal, are symptoms that are contemplated by the rating criteria.  See DeLuca, 8 Vet. App. 202; see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore finds that the criteria for rating the cervical spine and radiculopathy contemplate the Veteran's cervical spine and radiculopathy of the right upper extremity disability picture.  Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.
Finally, the Veteran has been granted TDIU from February 18, 2015.  This is the day after the date that he indicated that on his application (VA Form 21-8940) that he last worked full time.  Consequently, the issue of entitlement to a TDIU prior to this date has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (issue of entitlement to a TDIU is raised when the Veteran seeks the highest rating possible and there is evidence of unemployability).


ORDER

A 30 percent rating, but no higher, for DDD of the cervical spine with reserved lordosis with IVDS is granted, subject to the laws and regulations governing the payment of monetary awards.

A 40 percent rating, but no higher, for radiculopathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In the January 2010 rating decision, the RO granted service connection for radiculopathy of the right and left upper extremities and separately assigned 20 percent disability ratings, both effective August 18, 2009.  

In the Veteran's January 2010 statement and in December 2010 VA Form 9, he disagreed with the effective dates of the grant of service connection for radiculopathy of the right and left upper extremities.  

Although the AOJ has issued supplemental statements of the case on these issues, a statement of the case (SOC) has not been issued with respect to these issues.  Moreover, while the issues were certified to the Board, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  As it was not clear that the issues of entitlement to an earlier effective date for the grant of service connection for these disabilities was on appeal, as opposed whether an earlier date was warranted for the 40 percent rating for right upper extremity radiculopathy, the Board did not take testimony on this issue.  Consequently, in order to afford the Veteran due process, a remand for the issuance of a SOC on these issues is therefore warranted.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  See also Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (veterans and other claimants are entitled to due process during VA proceedings).

The claims should then be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to these issues have not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.

Accordingly, the claims for earlier effective dates for the grant of service connection for right and left upper extremity radiculopathy are REMANDED for the following action:

1.  Issue a SOC concerning the claims of entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the right upper extremity and entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for radiculopathy of the left upper extremity.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over these issues in the absence of a timely submitted substantive appeal.

2.  If an appeal is perfected, return the claims to the Board in compliance with the requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


